Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 20, 2021

                                          No. 04-20-00434-CV

                          IN RE PRONTO GENERAL AGENCY, LTD.

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On September 4, 2020, Relator filed a petition for writ of mandamus. After considering the
petition, the record, and the response filed by the real party in interest, this court concludes Relator
is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See
TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 20, 2021.



                                                                   _____________________________
                                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2021.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CV01852, styled Red McCombs Ford (Plaintiff) v. Olivia Moreno
Rodriguez and Eric Rafael Castorena (Defendants and Third-Party Plaintiffs) v. Pronto General Agency, Ltd. and
CEM Insurance Company (Defendants and Third-Party Defendants), pending in the County Court at Law No. 10,
Bexar County, Texas, the Honorable David J. Rodriguez presiding.